DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action sent in response to Applicant’s communication received on 4/1/2022 for the application number 17567491. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are cancelled. Claims 21-41 are added. Claims 21-41 are presented for examination. 
Double Patenting
Claims 21-41 of this application is patentably indistinct from claims 1 – 18 of ( US Pat# 11217252 ) . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1 – 18 of ( US Pat# 11217252 ) . Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope

Claim 1 of ( US Pat# 11217252 )  reads on claims 21, 28 and 35 of current application. 
Claim 2 of ( US Pat# 11217252 )  reads on claims 22, 29 and 36 of current application.
Claim 1 of ( US Pat# 11217252 )  reads on claims 23, 30 and  37 of current application. 
Claim 5 of ( US Pat# 11217252 )  reads on claims 24, 31 and  38 of current application. 
Claim 14 of ( US Pat# 11217252 )  reads on claims 25, 32 and  39 of current application. 
Claim 15 of ( US Pat# 11217252 )  reads on claims 26, 33 and  40 of current application. 
Claim 17 of ( US Pat# 11217252 )  reads on claims 27, 33 and  41 of current application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 21-22, 25, 27-30, 32, 34-37, 39 and 41  are rejected under 35 U.S.C. 103 as being unpatentable over Kahn ( US Pub: 20060149558) and further in view of Li ( US Pub: 20110066434)

Regarding claim 21, Kahn teaches a  method of performing speech analytics ( speech concepts etc., Para 0144), the method comprising: producing a set of meaning units by zoning a digital transcript file of audio data( transcribe file 305, Para 0155), wherein the zoning comprises: identifying a plurality of utterances within the digital transcript file representing audio data, the identifying performed by applying an acoustic model to the audio data or a linguistic model to the digital transcript file ( locate speaker segment, Fig 12, Para0286) ; for each utterance having more than a predetermined number of words, parsing data associated with the utterance into data windows of predetermined word length ( lengthy utterance are shortened, Para 0485) ; the probability indicative of words indicative of a change in speaker, words appearing before or after a particular word, word doublets or triplets are spoken together, or a likelihood of a short combination or words( probability that the entire phrase is uttered by the speaker, Para 0428; probability of the word before or after, Para 0033)  and applying automated speech analytics to the set of meaning units ( concept of the text, Para 0144) 
and for each data window, calculating a probability of the data window including a meaning unit boundary by applying another linguistic model to the data window,
However Li teaches for each data window (window, Para 0035) , calculating a probability of the data window including a meaning unit boundary by applying another linguistic model to the data window ( find a sentence, Para 0035) 
Kahn teaches zoning the speech based on probability of the utterance by the same speaker and the length of the utterance, Kahn differed by the claimed invention based on windowing and probability that window including a meaning unit ( sentence for e.g.), however  Li teaches this concept provides a skill to correctly identify an unsuccessful word, sentence or name and input unsuccessful words, i.e., if a pronounced word is not identified, the invention relocates the word into its proper category in order to be identified correctly ( Para 0035, Li) 

Regarding claim 22, Kahn as above in claim 21, teaches, wherein the linguistic model calculates probabilities to identify when groupings of words are likely to have emanated from the same speaker ( overlapping speaker or the same speaker, Para 0297, 0428) 

Regarding claim 25, Kahn as above in claim 21, teaches, the zoning further comprising applying a linguistic model to identify words with a high probability of indicating a change of meaning unit ( whether the entire phrase uttered  by the speaker ( speaker change) ,  Para 0033, 0428) 

Regarding claim 27, Kahn as above in claim 21, teaches  further comprising constructing a consecutive sequence of meaning units by incorporating the meaning units and additional meaning units in temporal series prior to applying automated speech analytics to the set of meaning units ( bounded utterance are processed for conversation,0144, sequentially transcribing, Para 0246, 0600; ) 

Regarding claim 28, arguments analogous to claim 21, are applicable. In addition Kahn teaches a non-transitory computer readable medium comprising instructions that, when executed by a processor of a processing system, cause the processing system to perform a method of claim 21 ( Para 0139) 

Regarding claim 29, arguments analogous to claim 22, are applicable 

Regarding claim 30, arguments analogous to claim 23, are applicable 

Regarding claim 32, arguments analogous to claim 25, are applicable 

Regarding claim 34, arguments analogous to claim 27, are applicable 

Regarding claim 35, arguments analogous to claim 21, are applicable. In addition Kahn teaches a system for performing speech analytics , comprising: a memory comprising executable instructions; a processor configured to execute the executable instructions and cause the system to perform the method of claim 21 ( Para 0138-0139) 

Regarding claim 36, arguments analogous to claim 22, are applicable 

Regarding claim 37, arguments analogous to claim 23, are applicable 

Regarding claim 39, arguments analogous to claim 25, are applicable 

Regarding claim 41, arguments analogous to claim 27, are applicable 


Claims 23, 30 and  37 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn ( US Pub: 20060149558) and further in view of Li ( US Pub: 20110066434) and further in view of Jaggi ( US Pub: 20120016671 ) 

Regarding claim 23, Kahn teaches Speech recognition may be used for single channel and multichannel multispeaker settings. In addition to the benefits of automating transcription, speech recognition 476 may also assist in determination of sequence in cases of speech overlap ( Para 0372) however does not explicitly teaches  decoding overlapping temporal audio segments using a language model to produce the digital transcript file of the audio data
However Jaggi in the same field of endeavor teaches decoding overlapping temporal audio segments using a language model to produce the digital transcript file of the audio data( each slice is transcribed using language model,  Para  0067, 0068, 0075, Claim 23) 
It would have been obvious having the teachings of Kahn to further include the teachings of Jaggi before effective filing date since overlapping segments as it known in the art could reduce the delay hence it’s a known method which yield predictable result

Claims 24, 26, 31, 33, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn ( US Pub: 20060149558) and further in view of Li ( US Pub: 20110066434) and further in view of Bangalore ( US Pub: 20100131260)

Regarding claim 24, Kahn modified Li as above in claim 21, does not explicitly teaches , wherein the zoning further includes calculating an entropy of the audio data.  

However Bangalore teaches wherein the zoning further includes calculating an entropy of the audio data ( segments into dialog act, 0028; dialog act is based on entropy model, Para 0027; 0024) 
It would have been obvious having the teachings of Kahn and Li to further include the concept of entropy model of Bangalore since entropy model has been widely known in the art to tag the utterance which can improve the segmentation process to segment the based on speaker or change in the discourse ( Para 0041, Bangalore ) 


Regarding claim 26, Kahn modified by Li as above in claim 25, does not explicitly teaches wherein the words with a high probability of indicating a change of meaning unit include words starting with letters "wh".  

However Bangalore teaches the concept wherein the words with a high probability of indicating a change of meaning unit include words starting with letters "wh".   ( entropy model for dialog turn, Para 0024, 0027, 0039, 0042; Interpretation explanation: meaning unit starting with letters “wh” however Banglore does teaches the concept of bag of words which includes “ what, when, who…. “ ect as a question which meaning transition, further Bangalore teaches the concept of entropy model which takes into account any word with the transition/change probability, hence if the bag of words include words starting with “wh” which in Bangalore is “what”, “when” , “who” and many other words, one can interpret that change when words starting with “wh” is received) 
It would have been obvious having the teachings of Kahn and Li to further include the concept of entropy model of Bangalore since entropy model has been widely known in the art to tag the utterance which can improve the segmentation process  to segment the based on speaker or change in the discourse for e.g. if the words starts with “wh” that is easily be taking into account in the BOW of entropy model  ( Para 0041, Bangalore ) 

Regarding claim 31, arguments analogous to claim 24, are applicable 

Regarding claim 33, arguments analogous to claim 26, are applicable 

Regarding claim 38, arguments analogous to claim 24, are applicable 

Regarding claim 40, arguments analogous to claim 26, are applicable 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674